               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF WISCONSIN
                       MILWAUKEE DIVISION

PETER LUEBKE,
individually, and on behalf of
all others similarly situated,

           Plaintiff,                  CASE NO. 17-cv-969-WED

     v.

WISCONSIN ELECTRIC POWER COMPANY d/b/a
WE ENERGIES,

           Defendant.


   BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR AN AWARD OF
                 ATTORNEYS’ FEES AND COSTS




                                       HAWKS QUINDEL, S.C.
                                       Larry A. Johnson, SBN 1056619
                                       ljohnson@hq-law.com
                                       Timothy P. Maynard, SBN 1080953
                                       tmaynard@hq-law.com
                                       Summer H. Murshid, SBN 1075404
                                       smurshid@hq-law.com
                                       www.hq-law.com

                                       Class Counsel




      Case 2:17-cv-00969-WED Filed 01/22/19 Page 1 of 21 Document 74
                                    Introduction

      This is a hybrid collective and class action alleging wage and hour violations

of state and federal law by Defendant Wisconsin Electric Power Company (“We

Energies”) brought pursuant to Section 216(b) of the Fair Labor Standards Act of

1938, as amended (“FLSA”) and Fed. R. Civ. P. 23. (ECF Nos. 1, 11.) Plaintiff Peter

Luebke (“Plaintiff”), on behalf of himself and the Collective Action Members, the

Rule 23 Plant Electrician Class Members, and the Rule 23 Hourly Employee Class

Members (collectively “Class Members”), reached a settlement of Plaintiff’s claims

on a class-wide basis with We Energies following a mediation session on September

27, 2018.

      Pursuant to the Court’s Order Granting Preliminary Approval of Settlement

(ECF No. 66), Plaintiff now respectfully requests the Court grant his Motion for an

Award of Attorneys’ Fees and Costs. The Amended Settlement Agreement provides

for a total Settlement Fund of $4,236,231.10, attorneys’ fees of $1,412,077.00 which

is 33.33% of the common fund, and $6,387.39 in costs. (ECF No. 68-1.) Class

Counsel accepted this case on a contingent basis, agreeing to receive as fees 33.33%

of any recovery. In doing so, Class Counsel agreed to take on the risk of non-

payment of fees in the event Plaintiff’s claims were unsuccessful. Class Counsel also

took on the risks associated with non-payment in agreeing to cover the costs

associated with litigation in this matter.

      Class Counsel has engaged in litigation since the filing of this action on July

14, 2017. (ECF No. 1.) In doing so, Class Counsel obtained and engaged in a




                                Page 2 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 2 of 21 Document 74
substantial review of We Energies payroll data, engaged in settlement discussions,

and communicated with a substantial number of class members regarding the

settlement notice. Through this settlement, 793 Class Members will receive an

average payment of $3,568.53. There has been no objection to Class Counsel’s

requested fee, nor have any individuals excluded themselves from the settlement.

        Plaintiff respectfully requests the Court grant Plaintiff’s request for the

award of attorneys’ fees in the amount of $1,412,077.00 (33.33% of the common

fund) and costs in the amount of $6,387.39. A contingency fee of 33.33% is

consistent with the percentage permitted in other common-fund settlements and the

market rate for this geographic area, and recognizes the risk assumed by Class

Counsel in litigating this matter as well as the result achieved on behalf of the

Class Members.

                                    Relevant facts

   I.      Procedural history.

        Plaintiff filed his Class and Collective Action Complaint against Wisconsin

We Energies on July 14, 2017 on behalf of Plant Electricians. (ECF No. 1.) Plaintiff

alleged that We Energies failed to pay him and other Plant Electricians for

mandatory pre-shift changeover/turnover. (ECF No. 1.) Following We Energies’

Answer to the Complaint, Plaintiff sent his first round of discovery and a

Fed.R.Civ.P 30(b)(6) Deposition Notice. (Declaration of Attorney Larry A. Johnson

(“Johnson Decl.”), ECF No. 71, ¶ 2.) Shortly thereafter, the Parties stipulated to

conditional certification for the Collective Plant Electrician Class. (ECF No. 14.) The

Court granted the Parties’ stipulation on October 27, 2017. (ECF No. 15.) Class

                                  Page 3 of 21
         Case 2:17-cv-00969-WED Filed 01/22/19 Page 3 of 21 Document 74
Counsel sent out Notice to putative class members on November 7, 2018. (Johnson

Decl., ECF No. 71, ¶ 3.) During the 45-day notice period, 22 Plant Electricians filed

timely consent forms and affirmatively joined the case. (Johnson Decl., ECF No. 71,

¶ 4.) During the notice period, We Energies responded to Plaintiff's initial discovery

requests and provided time and payroll records for Plant Electricians, as well as

other responsive information. (Johnson Decl., ECF No. 71, ¶ 5.)

      In early December 2017, Class Counsel and We Energies’ Counsel conferred

on whether the Parties would be amenable to discussing settlement. (Johnson Decl.,

ECF No. 71, ¶ 6.) To facilitate the potential settlement of all claims arising out of

the same changeover/turnover policy and practice, Plaintiff filed an Amended

Complaint on January 29, 2018 to add a class of Hourly Employees subject to

mandatory pre-shift changeover/turnover requirements. (ECF No. 32.) We Energies

responded and denied Plaintiff’s allegations. (ECF Nos. 34.)

      The Parties stipulated to conditional certification of the newly added

Collective Hourly Employee Class on February 25, 2018. (ECF No.35.) The Court

granted the stipulation on February 26, 2018 (ECF No. 26), and Class Counsel sent

notice to the putative Collective Class members on March 5, 2018. (Johnson Decl.,

ECF No. 71, ¶ 7.) During the second notice period, seventy individuals filed timely

consent forms and affirmatively opted in to the case. (Johnson Decl., ECF No. 71,

¶ 7.) Shortly thereafter, the Parties agreed to engage in mediation and jointly

selected Deborah Huade of JAMS to mediate the case on a class and collective basis.

(Johnson Decl., ECF No. 71, ¶ 8.) While the Parties did not resolve the case during




                                Page 4 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 4 of 21 Document 74
mediation, they were able to reach an agreement on October 15, 2018. (Johnson

Decl., ECF No. 71, ¶ 9.)

         On October 19, 2018, the Parties notified the Court of their agreement and on

November 2, 2018, they field their Joint Motion for Preliminary Approval of Class

and Collective Action Settlement. (ECF Nos. 57, 60.) On November 8, 2018, the

Court granted the Parties’ Joint Motion (ECF No. 66) and Class Counsel mailed the

approved notice to the Class on November 22, 2018. (Johnson Decl., ECF No. 71,

¶ 10.)

         During the notice period, Class Counsel received numerous calls from Class

Members and non-Class Members regarding the settlement. (ECF No. 67, ¶ 1.)

Class Counsel and We Energies’ Counsel worked collaboratively to determine that a

sub-set of data was inadvertently omitted when produced to Class Counsel, which

Class Counsel relied upon in determining potential damages. (ECF No. 67, ¶¶ 2-5.)

We Energies produced additional data and the Parties agreed to fund an additional

allocation of $12,416.74 from the Contingency and Ongoing Cost Fund, in addition

to $36,231.10 in additional funds from We Energies. (ECF No. 67, ¶¶ 5-6.) The

Parties requested the Court approve an amended settlement agreement and two

revised notices. (ECF No. 67.) On December 28, 2018, the Court approved the

amended settlement agreement (ECF No. 69) and on January 4, 2019 Class Counsel

mailed notice to the twenty-seven members of the Rule 23 Classes. (Johnson Decl.,

ECF No. 71, ¶ 11.)




                                  Page 5 of 21
         Case 2:17-cv-00969-WED Filed 01/22/19 Page 5 of 21 Document 74
   II.      Work performed by Class Counsel.

         Class Counsel began investigating the claims at issue in this matter in

January of 2017. (Johnson Decl., ECF No. 71, ¶ 12.) This investigation included

speaking with multiple witnesses to confirm the existence of We Energies’ class-

wide compensation policies and practices that Plaintiff contends violated the FLSA

and Wisconsin wage and hour laws. (Johnson Decl., ECF No. 71, ¶ 13.) After six

months investigating the claims, Class Counsel filed Plaintiff’s Complaint on July

14, 2017. (Johnson Decl., ECF No. 71, ¶ 14.)

         In addition to the efforts described above, Class Counsel engaged in a

substantial review and analysis of We Energies’ payroll data in anticipation of

mediation. (Johnson Decl., ECF No. 71, ¶ 15.) In order to engage in productive

settlement discussions, the Parties conferred regarding the discovery needed to

allow Class Counsel to adequately evaluate the claims of the collective class and

putative Rule 23 classes' members. (Johnson Decl., ECF No. 71, ¶ 16.) We Energies

had previously provided the time and payroll data for Collective Plant Electrician

Class. (Johnson Decl., ECF No. 71, ¶ 17.) During the months leading up to

mediation, We Energies also provided the time and payroll for the Collective Hourly

Employee Class. (Johnson Decl., ECF No. 71, ¶ 18.) Additionally, We Energies

provided time and payroll data for the Rule 23 Plant Electrician Class and the Rule

23 Hourly Employee Class. (Johnson Decl., ECF No. 71, ¶ 19.)

         Upon receipt of the time and payroll data, Class Counsel was able to create a

damages model to calculate the amounts owed to the Class Members within the

relevant statutory periods. (Johnson Decl., ECF No. 71, ¶ 20.) The model allowed for

                                  Page 6 of 21
         Case 2:17-cv-00969-WED Filed 01/22/19 Page 6 of 21 Document 74
different assumptions regarding the lengths of mandatory pre-shift

changeover/turnover meetings, the amount of liquidated damages, and the amount

of civil penalties. (Johnson Decl., ECF No. 71, ¶ 21.) Class Counsel shared the

model with We Energies’ Counsel on July 10, 2018. (Johnson Decl., ECF No. 71, ¶

22.) Throughout August and September, the Parties worked to understand the

opposing side’s assumptions and refine the model accordingly in preparation for

mediation. (Johnson Decl., ECF No. 71, ¶ 23.) In all, pursuant to requests from both

the Mediator and We Energies’ Counsel, Class Counsel created three separate

versions of the model, using a variety of different assumptions, and ran over forty

different damages calculations. (Johnson Decl., ECF No. 71, ¶ 24.) The Parties also

exchanged mediation statements in advance of mediation outlining their differing

evaluations of the potential claims in light of the facts and law. (Johnson Decl., ECF

No. 71, ¶ 25.)

      On September 27, 2018, the Parties engaged in a full day of mediation but

were unable to reach a final resolution. (Johnson Decl., ECF No. 71, ¶26.) During

the subsequent weeks, the Parties engaged in ongoing good-faith, arms-length

settlement discussions and were able to reach a resolution in principal on October

15, 2018 to settle this matter on a class-wide basis for $4,200,000.00, inclusive of

attorneys’ fees of 33.33% of the common fund, and costs. (Johnson Decl., ECF No.

71, ¶ 27.) After notifying the Court that the Parties reached a settlement (ECF No.

57), the Parties worked diligently to reduce their agreement to writing and finalize

the other necessary details for the settlement – including the language in the Notice




                                Page 7 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 7 of 21 Document 74
of Class Action Settlement, finalizing a pro rata allocation of the settlement funds

amongst the classes’ members, and other documents necessary to memorialize their

agreement. (Johnson Decl., ECF No. 71, ¶ 28.)

        After obtaining preliminary approval of the settlement agreement, and

during the notice period, Class Counsel fielded numerous calls from Class Members.

(Johnson Decl., ECF No. 71, ¶ 29.) Class Counsel worked with We Energies’ to

identify sub-groups of data which were mistakenly omitted from We Energies

production. (Johnson Decl., ECF No. 71, ¶ 30.) Once produced by We Energies,

Class Counsel analyzed the additional payroll data and further negotiated with We

Energies’ Counsel regarding additional settlement funds. (Johnson Decl., ECF No.

71, ¶ 31.) After agreement, the Parties reduced their revised agreement to writing,

notified the Court, and sent additional notices to the Class Members. (ECF No. 67.)

        Class Counsel will continue to represent the interest of the Class Members at

the fairness hearing and through final payment of the Settlement Funds, including

fielding additional calls from Class Members, and other work necessary to ensure

the Class Members recovery for their claims. (Johnson Decl., ECF No. 71, ¶ 32.)

Accordingly, Class Counsel’s Motion for an Award of Attorneys’ Fees and Costs

should be granted in its entirety.

                                     Argument

   I.      Class Counsel’s request for attorneys’ fees and costs is consistent
           with the reasonable market rate given the risks of this litigation.

        Courts have broad discretion to decide whether a requested fee is reasonable

in a class action. 7B Alan Wright et al., Federal Practice and Procedure: Federal



                                 Page 8 of 21
        Case 2:17-cv-00969-WED Filed 01/22/19 Page 8 of 21 Document 74
Rules of Civil Procedure, § 1803.1 (3d ed. & 2008 Supp.). The Supreme Court “has

recognized consistently that a litigant or a lawyer who recovers a common fund for

the benefit of persons other than himself or his client is entitled to a reasonable

attorney’s fee from the fund as a whole.” Boeing Co. v. Van Gemert, 444 U.S. 472,

478, 100 S. Ct. 745, 749 (1980). This is because “persons who obtain the benefit of a

lawsuit without contributing to its cost are unjustly enriched at the successful

litigant’s expense.” Id.; In re Synthroid Mktg. Litig., 325 F.3d 974, 977 (7th Cir.

2003) (“Synthroid II”) (class members “must bear their portion of the legal

expense.”) In fact, “when a case results in the creation of a common fund for the

benefit of the plaintiff class, the common fund doctrine allows Plaintiff’s attorneys

to petition the court to recover its fees out of the fund.” Florin v. Nationsbank, N.A.,

34 F.3d 560, 563 (7th Cir. 1994). The court then determines the amount of

attorneys’ fees that plaintiff’s counsel may recover from this fund. Id. The common

fund doctrine is based on the notion that “all those who have benefitted from the

litigation should share its costs.’” Id. (citation omitted).

       Class Counsel’s request for 33.33% of the common fund plus costs

($1,418,464.03) is in line with the market-rate and the Seventh Circuit’s market-

based approach in awarding attorneys’ fees from a common fund.

          A.     A market-based approach is used to calculate attorneys’ fees
                 in common fund cases in the Seventh Circuit.

       The Seventh Circuit uses a “market-based approach” to set the percentage of

the total settlement from the common fund to be awarded as reasonable attorneys’

fees. Under this market-based approach, district courts “must do their best to award



                                 Page 9 of 21
        Case 2:17-cv-00969-WED Filed 01/22/19 Page 9 of 21 Document 74
Counsel the market price for legal services, in light of the risk of nonpayment and

the normal rate of compensation in the market at the time.” In re Synthroid Mktg.

Litig., 264 F.3d 712, 718 (7th Cir. 2001) (“Synthroid I”). “The district court must try

to assign fees that mimic a hypothetical ex ante bargain between the class and its

attorneys.” Williams v. Rohm & Haas Pension Plan, 658 F.3d 629, 635 (7th Cir.

2011) (citing Synthroid I, 264 F.3d at 718-19)). As the Seventh Circuit outlined in

Synthroid I, which remains the standard in this Circuit for evaluating the propriety

of common fund attorneys’ fees requests, courts determining an appropriate

percentage of the fund to award in attorneys’ fees must “estimate the terms of the

contract that private plaintiffs would have negotiated with their lawyers, had

bargaining occurred at the outset of the case (that is, when the risk of loss still

existed).” Synthroid I, 264 F.3d at 718.

      In applying this framework, “it is not the function of judges in fee litigation to

determine the equivalent of the medieval just price. It is to determine what the

lawyer would receive if he were selling his services in the market rather than being

paid by court order.” In re Cont’l Ill. Sec. Litig., 962 F.2d 566, 568 (7th Cir. 1992).

The object of the district court’s analysis “is to give the lawyer what he would have

gotten in the way of a fee in an arm’s length negotiation, had one been feasible.” Id.

at 572. Ultimately, “Class Counsel are entitled to the fee they would have received

had they handled a similar suit on a contingent fee basis, with a similar outcome,

for a paying client.” Id. (noting that “in personal injury suits the usual range for

contingent fees is between 33 and 50 percent. . . .”).




                                Page 10 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 10 of 21 Document 74
      In expressing its preference for assessing attorneys’ fees as a percentage of

the common fund, the Seventh Circuit explained that the client and/or the court

need “not monitor how many hours the lawyers prudently devoted to the case

[because the] client cares about the outcome alone.” Synthroid II, 325 F.3d at 979.

“[C]onsideration of a lodestar check is not an issue of required methodology” when

determining an attorneys’ fee award. Williams, 658 F.3d at 636 (rejecting the

objectors’ argument that the lodestar calculation should be used when assessing

fees because “a pure percentage fee approach best replicated the market for ERISA

class action attorneys.”). “The question is not how risky the case looks when it is at

an end but how the market would have assessed the risks at the outset.” Goodell v.

Charter Communs., LLC, No. 08-cv-512-bbc, 2010 U.S. Dist. LEXIS 85010, at *4

(W.D. Wis. Aug. 17, 2010) (rejecting the defendant’s argument that minimal work

by class counsel on the matter, which settled early into litigation, should result in a

reduction in the fee award). “The use of a lodestar cross-check in a common fund

case is unnecessary, arbitrary, and potentially counterproductive.” Will v. Gen.

Dynamics Corp., No. 06-698-GPM, 2010 U.S. Dist. LEXIS 123349, at *10 (S.D. Ill.

Nov. 22, 2010). Again, the “client cares about the outcome alone” and class counsel’s

efficiency should not be used “to reduce class counsel’s percentage of the fund that

their work produced.” Synthroid II, 325 F.3d at 980. The reasonableness of a fee

award must be assessed in the context of “what it buys,” and not focus on how “hard

and efficiently [Class Counsel] say they worked.” Redman v. RadioShack Corp., 768

F.3d 622, 633 (7th Cir. 2014).




                                Page 11 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 11 of 21 Document 74
      The Seventh Circuit’s market-based approach requires the court to examine

fee contracts privately negotiated for similar litigation and the fees in similar cases.

Williams, 658 F.3d at 635. In determining the market value of attorneys’ fees, a

district court must look to “actual fee contracts that were privately negotiated for

similar litigation, information from other cases, and data from class-counsel

auctions.” Williams, 658 F.3d at 635 (7th Cir. 2011) (citing Taubenfeld, 415 F.3d at

599). The market can be proven through “testimony or statistics concerning the fee

arrangements in … litigation comparable to the present suit.” Cont’l Ill. Sec. Litig.,

962 F.2d at 572.

      Analysis of the Seventh Circuit’s market-based factors here confirms the

reasonableness of an award of attorneys’ fees of 33.33% of the common fund. The

33.33% rate requested is consistent with rates of other lawyers in the community

and with fee awards in similar class action cases. Moreover, the requested fee is

appropriate given the risks associated with this case and the result achieved for the

Class Members. Class Counsel’s request for as award of attorneys’ fees of 33.33% of

the common fund, in light of the 33.33% market rate, is reasonable.

                   1.   The requested fee award of 33.33% is consistent with
                        the market rate.

      The Seventh Circuit has stated that when “the prevailing method of

compensating lawyers for similar services is the contingent-fee, then the contingent

fee is the ‘market’ rate.” Kirchoff v. Flynn, 786 F.2d 320, 324 (7th Cir. 1986); see also

Gaskill v. Gordon, 160 F.3d 361, 363 (7th Cir. 1998) (“it is commonplace to award

the lawyers for the class a percentage of the fund in recognition of the fact that most



                                Page 12 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 12 of 21 Document 74
suits for damages in this country are handled in the plaintiff’s side on a contingent

fee basis”); McKinie v. JP Morgan Chase Bank, N.A., 678 F.Supp.2d 806, 814-15

(E.D. Wis. 2009) (noting that where a case would likely be handled on a class action

contingency fee basis in the private market, awarding attorneys’ fees as a

percentage of the common fund is appropriate because it most closely replicates the

market for the services required).

      In determining an award of attorneys’ fees, “[t]he best evidence of the value

of the lawyer’s services is what the client agreed to pay him.” Assessment Techs. of

WI, LLC v. Wire Data, Inc., 361 F.3d 434, 438 (7th Cir. 2004). That is, where a

plaintiff agrees at arms’ length to a 33.33% contingency fee, as Plaintiff did here,

that agreement “defines the market.” City of Greenville v. Syngenta Crop Prot., Inc.,

904 F. Supp. 2d 902, 908 (S.D. Ill. 2012). In this matter, Class Counsel seeks an

award of attorneys’ fees and costs that is consistent with what a willing client would

agree to pay an attorney to take this type of case at the inception of the

representation. Specifically, Class Counsel seeks an award of fees that represents

33.33% of the $4,236,231.10 common fund settlement, a total of $1,412,077.03.

(Johnson Decl., ECF No. 71, ¶ 33.) This request is exactly what Plaintiff agreed to

pay Class Counsel at the outset of representation when the outcome of this matter

was still unknown. (Johnson Decl., ECF No. 71, ¶ 34.)

      Further establishing that the market rate for this type of litigation is a

contingency fee of 33.33%, plus costs, is that this is the same fee that Class Counsel

agrees to represent other clients in class action wage and hour litigation throughout




                                Page 13 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 13 of 21 Document 74
Wisconsin. (Johnson Decl., ECF No. 71, ¶ 35.) Finally, the Declarations of Attorneys

Brenda Lewison and James A. Walcheske provide further support that a contingent

rate of 33.33% plus costs is the market rate for legal services in similar litigation in

Wisconsin. (Declaration of James A. Walcheske, ECF No. 72, ¶¶ 9-10; Declaration of

Brenda Lewison, ECF No. 73, ¶¶ 8-9.)

                 2.    The requested fee award of 33.33% is consistent with
                       other common fund awards in this district and within
                       the Seventh Circuit.

      A contingent rate of 33.33% falls within the normal percentage range of

attorneys’ fee awards approved by courts. See 4 William Rubenstein, Alba Conte &

Herbert Newberg, Newberg on Class Actions § 14:6, p. 558 (4th ed. 2002) (citing a

1996 Federal Judicial Center Study finding that fee awards in common fund class

actions were between 20% and 40% of the gross monetary settlement). “[C]lass and

collective action employment lawyers routinely contract to receive one-third of any

potential settlement as compensation for taking on the risk of funding a potential

multi-year litigation without any assurance of recovery.” Furman v. At Home Stores

LLC, No. 1:16-cv-08190, 2017 U.S. Dist. LEXIS 73816, at *10 (N.D. Ill. May 1, 2017)

(holding that the market rate in the Northern District of Illinois is also 33.33%)

      Both the United States District Courts for the Eastern and Western Districts

of Wisconsin have held that a 33.33% contingency rate for attorneys’ fees is

reasonable in FLSA and Wisconsin wage and hour law hybrid actions. See Meetz v.

Wisconsin Hospitality Group LLC, 1:16-cv-01313-WCG, ECF No. 194 (October 31,

2018) (approving a 33.33% contingency fee totaling $666,666 of a $2,000,000

common fund, plus $23,074.67 in costs); Ehmann v. Pierce Mfg., 1:16-CV-00247-

                                Page 14 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 14 of 21 Document 74
WCG, ECF Nos. 143, 151 (May 31, 2017) (approving a 33.33% contingency fee

totaling $1,700,000 of a $5,100,000 common fund, plus costs); Bonnett v. Universal

Metrics, Inc., No. 17-cv-1742-NJ, 2018 U.S. Dist. LEXIS 167760, at *2 (E.D. Wis.

Sep. 28, 2018) (approving 33.33% contingency fee); Pintor v. Hypro, Inc., 2018 U.S.

Dist. LEXIS 168845, at *3 (E.D. Wis. Oct. 1, 2018) (same); Pintor v. Fall River Grp.,

Inc, No. 17-cv-865-pp, 2018 U.S. Dist. LEXIS 169477, at *2 (E.D. Wis. Oct. 1, 2018)

(same); Brandt v. WSB-Grafton, Inc., No. 16-cv-1588-pp, 2017 U.S. Dist. LEXIS

171155, at *2 (E.D. Wis. Oct. 17, 2017) (same); Yu v. Millwood Inc., 2:17-cv-00324-

NJ, ECF No. 66 (May 18, 2018) (same); Demeuse v. Community Traffic Control LLC,

2:16-cv-00651-PP, ECF No. 48 (January 11, 2018) (same); Rossman v. A.R.M.

Corporation d/b/a/ Comfort Keepers, et al., 1:16-cv-00493-WCG, ECF No. 94

(December 15, 2017) (same); Thompson et al., v. Carma Laboratories, 16-CV-00030-

DEJ, ECF No. 31 (E.D. Wis. August 15, 2016) (same); Johannsen v. Lyall

Manufacturing WI, Inc., 2:15-cv-00897-DEJ ECF No. 45 (E.D. Wis. September 12,

2016) (same); Johannsen et al., v. Argon Industries, 15-CV-1080-JPS, ECF No. 70

(E.D. Wis. July 15, 2016) (same); Hanson v. Helgesen Industries, Inc., 2:15-cv-00878-

DEJ, ECF No. 112 (E.D. Wis. September 14, 2016) (same); Webb et al., v.

Midwestern Wheels Inc., et al., 15-CV-1538, ECF No. 42 (W.D. Wis. July 5, 2016)

(same); Ordonez v. Pop Manufacturing, Inc., et al., 15-CV-823-JPS, ECF Nos. 32, 34

(E.D. Wis. October 30, 2015) (same); Nordgren, Evan v. Epic Systems Corp., 3:13-

CV-00840-BBC, ECF No. 88 (W.D. Wis. March 20, 2015) (same); Beierle et al., v. BR

Metal Technology, 13-CV-01280-CNC, ECF No. 28, 40 (E.D. Wis. June 26, 2014)




                               Page 15 of 21
      Case 2:17-cv-00969-WED Filed 01/22/19 Page 15 of 21 Document 74
(same); Williams v. Cargill, 2:09-cv-01006-LA, ECF No. 81 (E.D. Wis. Mar. 23, 2014)

(same); Hernandez v. La Fuente Ltd., 13-CV-366-RTR, ECF No. 102 (E.D. Wis. Oct.

15, 2014) (same); Fosbinder-Bittorf v. SSM Health Care of Wisconsin, Inc., 11-CV-

592-WMC, ECF No. 150 (W.D. Wis. Oct. 23, 2013) (same); Denk v. Pine Ridge

Assisted Living et al., 3:11-cv-00210-WMC, ECF No. 81 (W.D. Wis. Aug. 7, 2012)

(same).

       Based on the forgoing, the market rate in Wisconsin for similar class and

collective wage and hour actions is a contingent fee of 33.33% of the common fund,

plus costs. Class Counsel’s petition for fees is both reasonable and within the rates

charged within this market.

                   3.      The requested fee award satisfies the Redman ratio.

       In protecting from the collusive results of “clear sailing”1 agreements, the

Seventh Circuit instructs district courts to examine the ratio between 1) the

requested attorneys’ fee to 2) the requested attorneys’ fee plus what the Class

Members received. Redman, 768 F.3d at 630. The Seventh Circuit rejected a ratio

that was, at best, 1 to 1.83,2 or a 55% contingency. Id. (rejecting $1,000,000 in fees

compared to $1,830,000 total common fund). The Seventh Circuit further

questioned whether the full value of the $830,000 would make it to the class

members. Id. Because some class members would not receive the value of the




1 While the agreement before the Court does not include a clear sailing provision, Class Counsel does
not anticipate We Energies will object to Plaintiff’s request for fees. Therefore, the Redman ratio is
still instructive.
2 The Seventh Circuit calculated the ratio as $1,000,000 / ($1,000,000 + $830,000), the ratio of

attorneys’ fees to the sum of those fees plus the value to the class. Id.


                                 Page 16 of 21
        Case 2:17-cv-00969-WED Filed 01/22/19 Page 16 of 21 Document 74
settlement, resulting in a reversion to RadioShack, the ratio would be further

diluted from what the court initially calculated. Id.

       The ratio before the court in this matter is substantially fairer to the Class

Members, as it is 1 to 3 ($1,412,077.00 / ($2,829,843.803 + $1,412,077.00), or 33%.

The Seventh Circuit suggests that the “attorneys’ fees awarded to class counsel

should not exceed a third or at most a half of the total amount of money going to

class members and their counsel.” Pearson v. NBTY, Inc., 772 F.3d 778, 782 (7th

Cir. 2014). No part of the settlement funds here will revert to We Energies, unlike

the defendants in Redman. Further, there is no claims process for the settlement

here – if approved, the full $2,829,843.80 will go straight out the door to the Class

Members, and alternatively the cy pres recipient where undeliverable. Following the

Seventh Circuit’s guidance, Class Counsel has designed this settlement “in such a

way as will maximize the settlement benefits actually received by the class, rather

than to connive with the defendant in formulating claims-filing procedures that

discourage filing and so reduce the benefit to the class. Pearson, 772 F.3d 781

(rejecting as outlandish a fee award of $1.3 million, where the class only actually

received $865,284 because of the claims processes in place).

       The attorneys’ fees petitioned for here are at the low end of the Redman ratio

– i.e. 33% of the total settlement fund, all of which will be distributed without




3The sum of the $25,000 Service Payment, $40,000 Contingency Fund, $36,231.10 Additional
Settlement Fund, and the $2,728,612.70 Settlement Class and Collective Fund.


                                Page 17 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 17 of 21 Document 74
reversion. For this reason, the fees requested satisfy the concerns raised by the

Seventh Circuit in both Redman and Pearson.

                   4.    The Settlement Fund represents an excellent recovery
                         for the Class Members in the face of the risks
                         presented by continued litigation of this matter.

         Other compelling factors support the relief requested in this petition. This

case yielded a highly favorable result for Class Members providing an average

recovery of $3,568.53 to the 793 Class Members. (Johnson Decl., ECF No. 71, ¶ 36.)

Moreover, 115 Class Members will receive more than $5,000, 19 will receive more

than $7,500, and 9 will receive more than $10,000. (Johnson Decl., ECF No. 71,

¶ 37.)

         Importantly, this favorable result was achieved in the face of substantial risk.

By definition, complex class-action litigation is a risky venture. See White v.

Sundstrand Corp., 256 F.3d 580, 586 (7th Cir. 2001) (stating that “…attorneys

already supply risk-bearing services in class actions. They invest legal time on a

contingent fee, taking the risk of failure in exchange for a premium award if the

class prevails.”). The Seventh Circuit has recognized “that there is generally some

degree of risk that attorneys will receive no fee (or at least not the fee that reflects

their efforts) when representing a class because their fee is linked to the success of

the suit.” Sutton v. Bernard, 504 F.3d 688, 694 (7th Cir. 2007). Because there were

actual disputes with regard to both the facts and the law, Class Counsel “could have

lost everything.” Cont'l Ill. Sec. Litig., 962 F.2d at 570. Specifically, the Parties

dispute whether the turnover meetings were compensable under state and federal

law, and if so, how much time was actually compensable. As Judge Posner has

                                  Page 18 of 21
         Case 2:17-cv-00969-WED Filed 01/22/19 Page 18 of 21 Document 74
observed, “the lawyers for the class receive no fee if the suit fails.” Cont’l Ill. Sec.

Litig., 962 F.2d at 569. If Class Counsel is not compensated for the risk of accepting

such litigation, “systematic undercompensation” can undermine the viability of

worthwhile class actions. Id. By litigating this matter on a class-wide basis, Class

Counsel engaged in litigation that is risky in any situation. White, 256 F.3d at 586

(stating that attorneys in class actions “invest legal time on contingent fee, taking

the risk of failure in exchange for a premium award if the class prevails.”).

         Finally, despite the requested fee being disclosed to Class Members in the

Notice, no Class Member has filed an objection to the settlement agreement, nor has

any Class Member excluded him or herself from the settlement. (ECF No. 60-3;

Johnson Decl., ECF No. 71, ¶ 38.) For these reasons, the requested fee award is

appropriate in this matter.

   II.       Class Counsel’s request for costs is reasonable.

         Class Counsel petitions the Court for an award of $6,387.39 in actual costs,

including the cost of a single future mailing that will be incurred through

administering the settlement and distributing settlement payments. (Johnson Decl.,

ECF No. 71, ¶ 39.) An itemization of these costs is attached in support of this

motion and shows generally costs incurred as follows:

         -   $400.00 – filing fee;

         -   $101.00 – service of process fee;

         -   $10.00 – witness skip trace fee;

         -   $352.01 – case management software;

         -   $44.62 – postage;

                                  Page 19 of 21
         Case 2:17-cv-00969-WED Filed 01/22/19 Page 19 of 21 Document 74
      -   $169.75 – photocopies;

      -   $1,124.01 – notice postage, copies, mailing expenses;

      -   $18.00 – parking;

      -   $18.00 – document courier expenses;

      -   $3,250.00 – mediation fees; and

      -   $900.00 – settlement administration postage, copies, mailing expenses.

(Johnson Decl., ECF No. 71-1, Ex. A, Itemization of Costs; Johnson Decl., ECF No.

71, ¶ 40.) While Class Counsel typically bills clients directly for these costs when

clients are paying for legal services on a non-contingent basis, Class Counsel

advances these costs in contingent representation in spite of the risk of non-

recovery. (Johnson Decl., ECF No. 71, ¶ 41.)

      In summary, Class Counsel was careful to incur costs in a manner that

assisted in narrowing factual and legal issues throughout the litigation and

ultimately allowed Class Counsel to evaluate the Class Members’ claims and reach

a fair and reasonable resolution in light of the continued risks of litigation, which

ultimately benefits the Class Members. (Johnson Decl., ECF No. 71, ¶ 72.)

Accordingly, the Court should award costs of $6,387.39 to Class Counsel in this

matter.

                                     Conclusion

      As set forth above, Class Counsel’s requested award of attorneys’ fees is

consistent with the market rate charged by and awarded to other attorneys in the

Eastern District of Wisconsin for similar matters, complies with the Seventh




                                Page 20 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 20 of 21 Document 74
Circuit’s precedent for awarding attorneys’ fees in such matters, and is reasonable

in light of the risks assumed by Class Counsel in taking this matter on a contingent

basis. Furthermore, Class Counsel’s requested award of costs is reasonable given

the contested nature of these claims. For these reasons, Class Counsel respectfully

requests that this Court enter an appropriate order awarding Class Counsel

$1,412,077.00 as a reasonable award of attorneys’ fees and $6,387.39 in costs, for a

total of $1,418,464.39.

      Dated this 22nd day of January, 2019.

                                                   Respectfully submitted,

                                                   s/ Larry A. Johnson
                                                   Larry A. Johnson
                                                   Bar Number 1056619
                                                   Summer Murshid
                                                   Bar Number 1075404
                                                   Timothy Maynard
                                                   Bar Number 1080953

                                                   Hawks Quindel, S.C.
                                                   222 East Erie, Suite 210
                                                   P.O. Box 442
                                                   Milwaukee, WI 53201-0442
                                                   Telephone: 414-271-8650
                                                   Fax: 414-271-8442
                                                   E-mail: ljohnson@hq-law.com
                                                           smurshid@hq-law.com
                                                           tmaynard@hq-law.com

                                                   Class Counsel




                                Page 21 of 21
       Case 2:17-cv-00969-WED Filed 01/22/19 Page 21 of 21 Document 74
